

	

		III

		109th CONGRESS

		1st Session

		S. RES. 207

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 25, 2005

			Mr. Harkin (for himself,

			 Mr. Kennedy, Mr. Hatch, Mr.

			 Reid, Mrs. Clinton,

			 Mr. DeWine, Mr.

			 Jeffords, Mr. McCain,

			 Mr. Chafee, Mr.

			 Lautenberg, Mr. Smith,

			 Ms. Mikulski, Mrs. Dole, Mr.

			 Durbin, Mr. Levin,

			 Mr. Lieberman, Mrs. Boxer, Ms.

			 Collins, Ms. Stabenow,

			 Mr. Obama, Mr.

			 Akaka, Mr. Salazar,

			 Mr. Dayton, Mr.

			 Bingaman, Mr. Wyden,

			 Mr. Pryor, Mr.

			 Biden, Mr. Feingold,

			 Mr. Reed, Mr.

			 Isakson, Mr. Johnson,

			 Mr. Nelson of Florida,

			 Mr. Brownback, Mr. Burr, Ms.

			 Snowe, Mr. Martinez,

			 Ms. Cantwell, Mr. Voinovich, Mr.

			 Hagel, and Mr. Coleman)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Recognizing and honoring the 15th

		  anniversary of the enactment of the Americans with Disabilities Act of

		  1990.

	

	

		Whereas

			 July 26, 2005, marks the 15th anniversary of the enactment of the Americans

			 with Disabilities Act of 1990;

		Whereas

			 prior to the passage of the Americans with Disabilities Act, it was commonplace

			 for individuals with disabilities to experience discrimination in all aspects

			 of their everyday lives—in employment, housing, public accommodations,

			 education, transportation, communication, recreation, voting, and access to

			 public services;

		Whereas

			 prior to the passage of the Americans with Disabilities Act, individuals with

			 disabilities often were the subject of stereotypes and prejudices that did not

			 reflect their abilities, talents, and eagerness to fully contribute to our

			 society and economy;

		Whereas

			 the dedicated efforts of disability rights advocates, such as Justin Dart, Jr.

			 and others too numerous to mention, served to awaken Congress and the American

			 people to the discrimination and prejudice faced by individuals with

			 disabilities;

		Whereas

			 Congress worked in a bipartisan manner to craft legislation making such

			 discrimination illegal and opening doors of opportunity to individuals with

			 disabilities;

		Whereas

			 Congress passed the Americans with Disabilities Act and President George

			 Herbert Walker Bush signed the Act into law on July 26, 1990;

		Whereas

			 the Americans with Disabilities Act pledged to fulfill the Nation’s goals of

			 equality of opportunity, economic self-sufficiency, full participation, and

			 independent living for individuals with disabilities;

		Whereas

			 the Americans with Disabilities Act prohibited employers from discriminating

			 against qualified individuals with disabilities, required that State and local

			 governmental entities accommodate qualified individuals with disabilities,

			 encouraged places of public accommodation to take reasonable steps to make

			 their goods and services accessible to individuals with disabilities, and

			 required that new trains and buses be accessible;

		Whereas

			 since 1990, the Americans with Disabilities Act has played an historic role in

			 allowing some 54,000,000 Americans with disabilities to participate more fully

			 in our national life by removing barriers in employment, transportation, public

			 services, telecommunications, and public accommodations;

		Whereas

			 accommodations such as curb cuts, ramps, accessible trains and buses,

			 accessible stadiums, accessible telecommunications, and accessible Web sites

			 have become commonplace since passage of the Americans with Disabilities Act,

			 benefitting not only individuals with disabilities but all Americans;

			 and

		Whereas

			 the Americans with Disabilities Act is our Nation’s landmark civil rights

			 legislation for people with disabilities: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes and honors the 15th anniversary

			 of the enactment of the Americans with Disabilities Act of 1990;

			(2)salutes all people whose efforts

			 contributed to the enactment of such Act; and

			(3)encourages all Americans to celebrate the

			 advance of freedom and the opening of opportunity made possible by the

			 enactment of such Act.

			

